MEMORANDUM **
Rita Marie Lavelle appeals from the district court’s order, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), determining that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lavelle contends that the district court erred by failing to conduct an analysis of the 18 U.S.C. § 3553(a) factors and by providing an insufficient record for appellate review. Where, as here, a district court determines that the sentence it originally imposed would not have been materially different under an advisory Guidelines system, our review is confined to determining whether the judge “properly understood the full scope of his discretion in a post-Booker world.” United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). The record shows the district court properly took into account the non-mandatory nature of the Guidelines and understood the full scope of its discretion. See id.
Lavelle’s request to file supplemental briefing is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.